Action to recover $4,846.33, with interest, on seven causes of action for the balance due on materials furnished to the bureau of highways of the city of New York for use by the president of the borough of Queens during the years 1933 and 1934, pursuant to open market orders. The court at the opening of the trial severed the second cause of action from the others and the trial proceeded only on the second cause of action. Judgment entered on a verdict directed by the court in favor of plaintiff, a jury having been waived, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, Untermyer and Cohn, JJ.